Exhibit 10.2

DESCRIPTION OF THE GEORGIA GULF CORPORATION
DEFERRED COMPENSATION PLAN

Pursuant to the Georgia Gulf Corporation Deferred Compensation Plan (the
“Plan”), a limited number of executives, including all executive officers, may
elect to defer a portion of their otherwise currently taxable compensation. 
Participants must make a written election prior to the beginning of the calendar
year in or for which their compensation would otherwise be paid, and may elect
to defer up to 90% of base compensation and 100% of annual bonus.

While deferred, the compensation account will be credited with earnings based on
an election among investment-tracking options made available under the Plan. 
The Plan is not funded, although the company has established reserves to
facilitate the distribution of accounts when due.

Participants may also elect, at the time of electing to defer, whether a limited
number of their annual deferral accounts will be paid to them at a stated time
prior to their anticipated terminations of employment.  In the absence of such
an in-service distribution, all accounts will be distributable upon termination
of service—whether because of retirement, death, disability, or other
termination.   Participants may elect that, should they terminate service
(including termination for disability) at or after attaining age 62 (normal
retirement age), they will receive either a lump sum or up to fifteen annual
installment payments.  If a participant terminates prior to retirement and prior
to completing three years of service, he or she will receive a lump sum payment
regardless of any election; if termination follows the completion of at least
three years of service, it may be paid either in a lump sum or in up to five
annual installments.  Payments cannot begin for “specified employees,” under
applicable law, until six months after termination of service.

In the event of death prior to commencement of payments, distributions will be
made in a lump sum, but if death occurs after payments in installments have
begun, they will continue to be made to the participant’s beneficiary.  In the
event of a change in control, payment will be made to all participants in a lump
sum.  A participant may apply for a hardship distribution based on illness,
accident or property loss due to casualty, in which event the company may make
an early distribution of the required amount.

Participants may modify prior elections as to distributions to the degree
permitted by federal tax law applicable to nonqualified deferred compensation
arrangements.

A final, written version of the Plan document will be prepared following release
of pertinent Treasury regulations.


--------------------------------------------------------------------------------